Citation Nr: 0713357	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1969.  
He also had subsequent active duty for training in the 
reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for PTSD.  The 
veteran's disagreement with that decision led to this appeal.  

The veteran indicated in his substantive appeal (VA Form 9) 
that he wished to have a Board hearing.  In October 2006, the 
veteran submitted a letter in which he withdrew his request 
for a hearing.  38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The medical and psychiatric evidence of record fails to 
show that the veteran meets the diagnostic criteria for PTSD; 
he did not engage in combat with the enemy and he has not 
supplied sufficient information regarding an alleged in-
service stressor to attempt verification.


CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2003 and September 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claim.

The March 2003 letter informed the veteran that he needed to 
provide specific details of his alleged stressors and 
provided him with a PTSD questionnaire.  In January 2006 and 
March 2006, the veteran was informed that the RO needed more 
specific information regarding an alleged stressor and was 
told the types of specific information required in order that 
the RO could attempt verification of the alleged stressor.  
In an October 2006 letter, the veteran requested 60 days to 
allow him to obtain additional evidence.  The veteran has not 
submitted any additional evidence.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The September 2005 
notification letter was provided to the veteran after the RO 
decision that is the subject of this appeal.  However, the 
veteran's claim of entitlement to service connection for PTSD 
was readjudicated in a July 2006 supplemental statement of 
the case.  The United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

With respect to the Dingess requirements, the record 
indicates that the RO attempted to send the veteran a Dingess 
compliant letter in March 2006, but the letter was returned 
without being delivered to the veteran.  Although the veteran 
was latter issued additional Dingess notification letters, it 
does not appear that any of them were issued before the July 
2006 supplemental statement of the case, and therefore, these 
notification letters were untimely.  The Board highlights, 
however, that such failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the veteran's claim.  Thus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The Board also finds that all necessary assistance has been 
provided to the veteran. The evidence includes service 
medical records, service personnel records, and VA medical 
records.  The Board notes that the veteran has not been given 
a VA examination in regard to his claim for service 
connection for PTSD that includes an opinion regarding 
whether the veteran has PTSD that is related to an alleged 
in-service stressor.  In disability compensation claims, VA 
must provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the medical and psychiatric evidence of record, 
to include a November 2002 VA psychiatric examination, does 
not show that the veteran meets all of the diagnostic 
criteria for PTSD.  Moreover, even assuming such a diagnosis, 
the veteran did not engage in combat with the enemy and he 
has not provided sufficient information on which to attempt 
verification of his alleged in-service stressor.  As there is 
not competent evidence of the current disability or evidence 
establishing that the alleged event took place during 
service, there is no duty to provide another examination or a 
psychiatric (competent) opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).
Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  In 
this case, the veteran seeks service connection for a 
disease; thus, periods of INACDUTRA are irrelevant to the 
claim.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran contends that he has PTSD due to service.  In his 
March 2004 VA Form 9, the veteran asserted that he was a 
truck driver and mechanic in Vietnam and that, while on 
convoys during that time, he was shot at several times.  

The veteran's DD Form 214 confirms that the veteran was a 
vehicle mechanic.  He served in the U.S. Army, to include 
active duty in Vietnam.  Among the awards the veteran 
received during service was the Bronze Star Medal.  There is 
no indication of a Combat Infantry Badge or Purple Heart. 

The service medical records show no psychiatric disorder.

A November 2002 out-patient clinic record of a VA psychiatric 
evaluation indicates that the veteran sought treatment for 
anger, depression and poor sleep.  Following the mental 
status examination, the diagnosis was recorded as a 
depression disorder; it was also noted that bipolar disorder 
and alcohol and cannabis abuse had to be ruled out.  

In an April 2003 VA treatment record, a clinician noted that 
the veteran gave a history of being shot at a few times in 
Vietnam.  It was noted that the veteran's diagnosis was not 
clear.  In a January 8, 2004 VA treatment record, the same 
clinician found that a diagnosis of PTSD had to be ruled out.  
In a January 22, 2002 VA follow-up treatment record, the 
clinician diagnosed major depressive episode with psychotic 
features, alcohol abuse and cannabis abuse.  PTSD is not 
listed as a possible diagnosis.

Analysis

The Board notes at the outset that the record does not 
confirm that the veteran has PTSD.  That is, post-service 
medical and psychiatric evidence on file indicates that, 
while PTSD has been suspected, evaluations, to include a 
November 2002 psychiatric examination performed upon an out-
patient clinic visit, have not shown that the veteran meets 
all of the diagnostic criteria for PTSD.  Where the evidence 
fails to show a current diagnosis of PTSD, service connection 
for PTSD must be denied.  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

There is another impediment to a grant of service connection 
in this case.  The service personnel records show that the 
veteran was a vehicle mechanic while in Vietnam; they do not 
confirm combat duty and it is not contended otherwise.  
Therefore, any alleged stressors require verification.  
Cohen, Moreau, Dizoglio, supra.  The veteran contends that, 
as a mechanic and driver, he was shot at while a member of 
convoys in Vietnam.  The Board notes that the RO sought, on 
multiple occasions, more information from the veteran 
regarding his alleged stressor in order that the RO could 
attempt verification of the incident.  The veteran did not 
provide the requested information.  The duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The Board notes that, without more information such as dates 
or indication of the location of an attack, the veteran's 
assertion that he was shot at is not capable of verification.  
That is, anecdotal experiences of this type simply cannot be 
verified independently.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, 
incidents must be reported and documented."). 

As the medical and psychiatric evidence fails to confirm a 
current diagnosis of PTSD, the veteran did not engage in 
combat, and sufficient information regarding an alleged in-
service stressor to attempt verification is lacking, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


